Citation Nr: 1750393	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, claimed as secondary to a left knee disability.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to a left knee disability.

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1999 to August 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Los Angeles, California RO.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In August 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.

While the RO reopened the claim of service connection for a right knee disability and decided it on the merits, the Board must make its own determination whether new and material evidence to reopen the claim was received in order to establish its jurisdiction to review de novo the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The appeal (including the reopened claim of service connection for a right knee disability) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  A September 2006 rating decision denied the Veteran service connection for a right knee disability, finding essentially that such disability was not shown. 

2.  Evidence received since the September 2006 rating decision shows a diagnosis of a right knee disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and raises a reasonable possibility of substantiating such claim.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision reopens the claim of service connection for a right knee disability, discussion of the VCAA's impact on the matter is not necessary, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases for its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the analysis below will focus specifically on what the evidence shows with respect to the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of
38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

An unappealed September 2006 rating decision denied the Veteran service connection for a right knee disability, based essentially on a finding that such disability was not shown.  He did not appeal that decision, and it became final. 

Evidence in the record at the time of the September 2006 decision consisted of the Veteran's STRs (which note that he was seen for right knee pain, and that the  knee was normal on examination) and a report of a July 2006 VA examination (when a right knee disability was not diagnosed).  

Evidence received since the September 2006 decision includes updated VA treatment records (noting right knee complaints) and a February 2013 VA knee examination report that shows a diagnosis of right knee strain. 

As the previous denial of service connection for a right knee disability was based on finding that such disability was not shown, for evidence received since to be new and material, it must tend to show that the Veteran has a right knee disability, which may be related to his service.  Evidence received since the September 2006 decision includes a February 2013 diagnosis of right knee strain.  As this record was not previously in the record, it is new.  Moreover, it relates directly to previously unestablished facts (it suggests a current diagnosis and relates the disability to service) necessary to substantiate the underlying claim of service connection for a right knee disability. Accordingly, and particularly considering the low threshold standard for reopening endorsed by the Court in Shade, the Board finds that such evidence raises a reasonable possibility of substantiating the claim.  Hence, the evidence received is new and material, and the claim of service connection for a right knee disability may be reopened.  De novo consideration of the claim is discussed in the remand below. 


ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.


REMAND

On February 2013 VA knee examination, the examiner opined that the Veteran's right knee disability was less likely than not incurred in service.  He explained that there was no continuum of care because the Veteran first sought treatment two years after service.  The opinion was also against a secondary service connection theory of entitlement; the provider explained that the left knee disability was minimal, and the Veteran's gait was normal and did not impact on the right knee so there was no undue strain placed on the left knee during ambulation.  The Board observes that the statement "there was no undue strain placed on the left knee during ambulation" focuses on the left knee instead of whether there was aggravation of right knee disability.  Another examination that adequately (more clearly) addresses the secondary service connection theory of entitlement is necessary.

On February 2013 VA left hip examination, the examiner opined that it was less likely than not that the Veteran's left hip femoral acetabular impingement syndrome and trochanteric bursitis [are secondary to] his service- connected left knee disability.  The examiner explained that the Veteran's gait was normal and the left knee disability was minimal (which did not impact the left hip disability).  He further explained that there was no undue strain placed on the hip when the Veteran walked.  The examiner did not adequately address whether the left knee disability aggravated the left hip disability.  Another examination that adequately and fully addresses the secondary service connection theory of entitlement is necessary.

On February 2013 VA audiological evaluation, the examiner opined that the Veteran's hearing loss was caused by service.  However, audiometry at the time did not show a hearing loss disability (as defined in 38 C.F.R. § 3.385).  On March and April 2016 VA audiological evaluations, the examiners indicated that audiometric scores were inconsistent or not reliable and could not be certified for rating purposes.  Another attempt to obtain an adequate audiological evaluation is needed.. 

Accordingly, the case is REMANDED for the following :

1.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right knee and left hip disabilities.  On examination of the Veteran and review of his record, the examiner should:

(a) Identify by diagnosis each right knee and left hip disability found.

(b) Regarding each right knee and left hip disability diagnosed, opine whether it is at least as likely as not (a 50 percent or greater probability) that it was caused or aggravated [the opinion must encompass aggravation] by the Veteran's service-connected left knee disability. 

All opinions must include a clear explanation of rationale.  

2.  The AOJ should also arrange for an audiological examination of the Veteran to ascertain whether or not he has a hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so its etiology. The entire record must be reviewed by the examiner in conjunction with the examination. Based on a review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Does the Veteran have a nearing loss disability (as defined in 38 C.F.R. § 3.385) in either or both ears?  

[If the examiner determines the findings on audiometry are inconsistent/unreliable, and inadequate for certification, it must be noted whether that is so because of inadequacy of the testing process or because the Veteran is failing to co-operate (malingering). ]  

(b) If a hearing loss disability is found, please identify the likely etiology of such disability.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that it is related to the Veteran's service (to include as due to exposure to noise therein)?  If the hearing loss is determined to be unrelated to service, the provider should identify the etiology for the hearing loss considered more likely (and explain why that is so).

The examiner must include rationale with all opinions, and should acknowledge that by virtue of his duties in service the Veteran likely was exposed to loud noise in service. 

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


